UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 97.16% (Cost $515,034,894) Asset Management & Custody Banks 7.94% Bank of New York Mellon Corp. (NY) 811,648 37,847,146 Northern Trust Corp. (IL) 227,500 16,689,400 State Street Corp. (MA) 452,670 37,173,261 Data Processing & Outsourced Services 1.08% Metavante Technologies, Inc. (WI) (I) 270,696 5,995,916 Total Systems Services Inc. (GA) 279,875 6,465,113 Diversified Banks 10.36% Comerica, Inc. (MI) 197,802 8,628,123 U.S. Bancorp. (MN) 1,228,954 41,722,988 Wachovia Corp. (NC) 762,810 29,696,193 Wells Fargo & Co. (CA) 1,164,820 39,615,528 Other Diversified Financial Services 8.02% Bank of America Corp.(NC) 926,941 41,109,833 Citigroup, Inc. (NY) 373,790 10,548,354 JPMorgan Chase & Co. (NY) 861,970 40,986,674 Regional Banks 61.47% AmericanWest Bancorp. (WA) 149,650 1,822,737 BancorpSouth, Inc. (MS) 150,000 3,678,000 Bank of the Ozarks, Inc. (AR) 234,550 5,704,256 Banner Corp. (WA) 50,000 1,291,500 BB&T Corp. (NC) 1,026,432 37,238,953 Boston Private Financial Holdings, Inc. (MA) 35,000 799,050 Bryn Mawr Bank Corp. (PA) 383,894 7,551,195 Cascade Bancorp. (OR) 255,250 3,292,725 City Holding Co. (WV) 85,335 3,278,571 City National Corp. (CA) 401,700 22,848,696 CoBiz Financial, Inc. (CO) 667,514 9,545,450 Colonial BancGroup, Inc. (The) (AL) 1,557,909 24,459,171 Commerce Bancshares, Inc. (MO) 809,163 35,934,929 Cullen/Frost Bankers, Inc. (TX) 752,400 40,960,656 East West Bancorp., Inc. (CA) 1,070,201 25,749,036 F.N.B. Corp. (PA) 520,257 8,100,402 First Horizon National Corp. (TN) 812,650 17,610,126 First Midwest Bancorp., Inc. (IL) 281,200 8,773,440 Glacier Bancorp., Inc. (MT) 425,517 7,918,871 Hancock Holding Co. (MS) 519,194 21,546,551 Huntington Bancshares, Inc. (OH) 1,123,238 15,107,551 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2008 (unaudited) IBERIABANK Corp. (LA) 120,000 6,169,200 Independent Bank Corp. (MA) 640,546 18,601,456 Independent Bank Corp. (MI) 308,765 4,298,009 KeyCorp. (OH) 516,934 13,517,824 M&T Bank Corp. (NY) 389,653 35,758,456 Marshall & Ilsley Corp. (WI) 897,088 25,028,755 MB Financial, Inc. (IL) 331,000 10,294,100 Pinnacle Financial Partners, Inc. (TN) (I) 110,000 2,458,500 PNC Financial Services Group, Inc. (The) (PA) 607,142 39,840,658 Prosperity Bancshares, Inc. (TX) 508,299 14,613,596 Provident Bankshares Corp. (MD) 224,389 4,651,584 Regions Financial Corp. (AL) 801,535 20,230,743 Seacoast Banking Corp. of Florida (FL) 215,390 2,683,759 Signature Bank (NY) (I) 158,916 5,325,275 Southcoast Financial Corp. (SC) (I) 147,611 2,000,129 Sterling Bancshares, Inc. (TX) 1,165,967 11,694,649 SunTrust Banks, Inc. (GA) 555,437 38,297,381 SVB Financial Group (CA) (I) 635,000 30,734,000 Synovus Financial Corp. (GA) 578,350 7,640,004 TCF Financial Corp. (MN) 1,737,384 36,919,410 TriCo Bancshares (CA) 655,150 11,694,428 WestAmerica Bancorp (CA) 413,075 20,455,474 Wilmington Trust Corp. (DE) 175,850 6,131,890 Zions Bancorp. (UT) 691,300 37,841,762 Thrifts & Mortgage Finance 8.29% Astoria Financial Corp. (NY) 265,050 7,204,059 Berkshire Hills Bancorp., Inc. (MA) 40,271 957,242 FirstFed Financial Corp. (CA) 22,273 934,352 Flushing Financial Corp. (NY) 35,000 559,650 Hudson City Bancorp., Inc. (NJ) 546,190 8,946,592 People's United Financial, Inc. (CT) 1,957,359 33,059,794 Sovereign Bancorp., Inc. (PA) 164,600 2,052,562 Washington Federal, Inc. (WA) 927,198 22,642,175 Washington Mutual, Inc. (WA) 864,111 17,213,091 WSFS Financial Corp. (DE) 41,257 2,198,998 Number of Exercise Expiration Issuer Contracts Price Date Value Purchased options 0.00% (Cost $42,900) Options 0.00% First Horizon National Corp. (Call) 650 $15 May 08 6,500 Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.94% (Cost $34,014,000) Joint Repurchase Agreement 2.94% Repurchase Agreement with Barclays Capital Inc. dated 01-31-2008 at 1.750% to be repurchased at $34,016,220 on 02-01-2008, collateralized by $20,027,320 U.S, Treasury Inflation Indexed Bond, 3.675%, due 04-15-2028 (valued at $34,694,280, including interest) 1.750% $34,014 34,014,000 Total investments (Cost $549,091,794) 100.10% Other assets and liabilities, net (0.10%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Regional Bank Fund Summary of written options outstanding on January 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS City National Corp. 300 $60 05-19-08 ($52,500) Written options for the three months ended January 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 8 $1,322 Options written 1,050 257,696 Options expired (758) (199,319) Outstanding, end of period 300 $59,699 Summary of written options John Hancock Regional Bank Fund Notes to Schedule of Investments January 31, 2008 (unaudited) (I) Non-income-producing security. The cost of investments owned on January 31, 2008 including short-term investments, was $549,091,794. Gross unrealized appreciation and depreciation of investments aggregated $645,551,041 and $38,282,383, respectively, resulting in net unrealized appreciation of $607,268,658. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Notes to Schedule of Investments - Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 99.36% (Cost $629,223,775) Aerospace & Defense 1.59% AeroVironment, Inc. (I) 415,626 9,563,554 Application Software 3.31% Ansoft Corp. (I) 343,153 7,288,570 Concur Technologies, Inc. (I) 276,850 9,706,361 Tyler Technologies, Inc. (I) 220,000 2,943,600 Biotechnology 0.81% Martek Biosciences Corp. (I) 171,700 4,893,450 Casinos & Gaming 2.92% Bally Technologies, Inc. (I) 211,979 10,098,680 Pinnacle Entertainment, Inc. (I) 201,000 3,668,250 Progressive Gaming International Corp. (I) 1,100,000 2,706,000 Progressive Gaming International Corp. (I)(K) 439,300 1,080,678 Communications Equipment 2.27% Comtech Telecommunications Corp. (I) 235,189 10,536,467 SeaChange International, Inc. (I) 450,000 3,159,000 Computer Hardware 0.68% Stratasys, Inc. (I) 184,800 4,084,080 Computer Storage & Peripherals 2.19% LaserCard Corp. (I)(W) 775,260 8,140,230 Synaptics, Inc. (I) 191,000 5,061,500 Construction & Engineering 1.67% Stantec, Inc. (Canada) (F)(I) 322,116 10,067,228 Construction & Farm Machinery & Heavy Trucks 1.33% Force Protection, Inc. (I) 648,900 2,654,001 Force Protection, Inc. (I)(K) 1,302,000 5,325,180 Data Processing & Outsourced Services 2.60% Euronet Worldwide, Inc. (I) 591,000 15,626,040 Diversified Commercial & Professional Services 3.59% FTI Consulting, Inc. (I) 219,859 12,160,401 Hill International, Inc. (I) 789,055 9,460,769 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Diversified Metals & Mining 0.65% Fushi International, Inc. (I)(K) 223,000 3,940,410 Electrical Components & Equipment 2.13% Medis Technologies Ltd. (I) 1,253,082 12,844,091 Electronic Equipment Manufacturers 4.92% Acacia Research - Acacia Technologies (I) 863,703 6,434,587 FARO Technologies, Inc. (I) 368,395 8,797,273 Measurement Specialties, Inc. (I) 352,500 6,944,250 I.D. Systems, Inc. (I)(W) 830,000 7,428,500 Health Care Equipment 11.30% Electro-Optical Sciences, Inc. (I)(W) 697,200 3,458,112 Electro-Optical Sciences, Inc. (I)(K)(W) 177,590 880,846 ev3, Inc. (I) 449,260 3,931,025 NeuroMetrix, Inc. (I) 441,250 4,655,188 Northstar Neuroscience, Inc. (I) 321,180 468,923 NuVasive, Inc. (I) 294,435 11,603,683 ResMed, Inc. (I) 256,800 11,961,744 SenoRx, Inc. (I) 485,850 4,324,065 Somanetics Corp. (I) 397,071 10,641,503 SonoSite, Inc. (I) 300,500 10,466,415 Spectranetics Corp. (I) 453,500 5,659,680 Health Care Services 2.83% HealthExtras, Inc. (I) 251,750 6,960,887 Providence Service Corp. (I) 340,550 10,056,442 Health Care Supplies 0.62% Align Technology, Inc. (I) 315,000 3,710,700 Health Care Technology 1.42% Allscripts Healthcare Solutions, Inc. (I) 575,000 8,527,250 Household Appliances 2.39% iRobot Corp. (I) 713,900 14,399,363 Human Resource & Employment Services 1.89% Barrett Business Services, Inc. (W) 634,600 11,372,032 Industrial Conglomerates 0.96% Raven Industries, Inc. 191,547 5,750,241 Industrial Machinery 1.44% Flow International Corp. (I) 929,000 8,658,280 Integrated Oil & Gas 2.66% InterOil Corp. (Canada) (F)(I) 744,750 16,034,467 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Internet Software & Services 4.24% Access Integrated Technologies, Inc. (Class A) (I) 276,500 898,625 Constant Contact, Inc. (I) 296,000 6,310,720 DivX, Inc. (I) 498,250 7,100,062 TechTarget (I) 184,847 2,460,314 VistaPrint Ltd. (Bermuda) (F)(I) 234,680 8,732,443 Investment Banking & Brokerage 1.25% FCStone Group, Inc. (I) 170,300 7,552,805 Life Sciences Tools & Services 3.78% AMAG Pharmaceuticals, Inc. (I) 170,150 8,772,934 Caliper Life Sciences, Inc. (I) 938,162 4,165,439 Exelixis, Inc. (I) 822,250 6,018,870 Sequenom, Inc. (I) 112,000 928,480 Sequenom, Inc. (I)(K) 345,944 2,867,876 Movies & Entertainment 2.34% Imax Corp. (Canada) (F)(I) 2,079,250 14,086,919 Oil & Gas Equipment & Services 3.21% Superior Energy Services, Inc. (I) 323,000 12,949,070 TETRA Technologies, Inc. (I) 407,800 6,382,070 Oil & Gas Exploration & Production 1.64% ATP Oil & Gas Corp. (I) 262,850 9,893,674 Packaged Foods & Meats 0.95% Smart Balance, Inc. (I) 603,800 5,736,100 Pharmaceuticals 4.25% BioForm Medical, Inc. (I) 735,409 5,147,863 Inspire Pharmaceuticals, Inc. (I) 933,000 4,170,510 Matrixx Initiatives, Inc. (I)(W) 575,724 7,829,846 Medicis Pharmaceutical Corp. (Class A) 414,350 8,415,449 Property & Casualty Insurance 2.56% Infinity Property & Casualty Corp. 196,500 7,834,455 ProAssurance Corp. (I) 131,000 7,558,700 Regional Banks 3.21% IBERIABANK Corp. 158,475 8,147,200 Pacific Mercantile Bancorp. 300,000 3,108,000 PrivateBancorp, Inc. 220,000 8,096,000 Restaurants 2.46% McCormick & Schmick's Seafood Restaurants, Inc. (I) 504,090 6,613,661 Texas Roadhouse, Inc. (Class A) (I) 676,800 8,168,976 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Semiconductor Equipment 4.40% Cymer, Inc. (I) 296,500 8,008,465 FormFactor, Inc. (I) 462,962 11,212,940 Mattson Technology, Inc. (I) 1,279,000 7,290,300 Semiconductors 3.26% NetLogic Microsystems, Inc. (I) 317,250 8,248,500 SiRF Technology Holdings, Inc. (I) 355,000 5,435,050 Trident Microsystems, Inc. (I) 1,185,647 5,963,804 Specialized Finance 1.05% Portfolio Recovery Associates, Inc. 174,537 6,346,165 Specialty Stores 2.13% Hibbett Sports, Inc. (I) 370,955 6,896,053 Moore (A.C.) Arts & Crafts, Inc. (I) 493,100 5,907,338 Steel 0.99% Haynes International, Inc. (I) 134,650 5,948,837 Systems Software 1.47% Progress Software Corp. (I) 300,000 8,856,000 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B)(I) 26,639 0 Internet Software & Services 0.00% 0 Access Integrated Technologies, Inc. (B)(I) 75,000 0 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.43% (Cost $2,597,000) Joint Repurchase Agreement 0.43% Repurchase Agreement with Barclays Bank Plc dated 1-31-08 at 1.750% to be repurchased at $2,597,170 on 2-1-08, collateralized by $1,529,104 U.S. Treasury Inflation Indexed Bond, 3.675%, due 4-15-28 (valued at $2,648,940, including interest) 1.750% $2,597 2,597,000 Page 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Total investments (Cost $631,820,775) 99.79% Other assets and liabilities, net 0.21% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 5 John Hancock Small Cap Equity Fund Notes to Schedule of Investments January 31, 2008 (unaudited) (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0.00 or 0.00% of the net assets as of applicable to common shareholders as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: (W) The Fund holds 5% or more of the outstanding voting securities of the issuer. The cost of investments owned on January 31, 2008, including short-term investments, was $631,820,775. Gross unrealized appreciation and depreciation of investments aggregated $90,554,401 and $121,583,667, respectively, resulting in net unrealized depreciation of $31,029,266. Notes to Schedule of Investments - Page 1 John Hancock Small Cap Equity Fund Summary of written options outstanding on January 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Superior Energy Services, Inc. 153 $45 02-19-08 ($1,913) Written options for the three months ended January 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 357 $73,328 Options written 661 158,251 Options closed (150) (40,349) Options expired (290) (62,709) Options exercised (425) (98,074) Outstanding, end of period 153 $30,447 Summary of written options John Hancock Small Cap Equity Fund Transactions in securities of affiliated issuers January 31, 2008 (unaudited) Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the period ended January 31, 2008 is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income Value Barret Business Services, Inc. bought: 69,000 shares sold: none 565,600 634,600 $45,248 $11,372,032 Electro-Optical Sciences, Inc. bought: none sold: none 697,200 697,200 3,458,112 bought: none sold: none 1 177,590 177,590 880,846 I.D. Systems, Inc. bought: none sold: none 830,000 830,000 7,428,500 LaserCard Corp. bought: none sold: 100,000 875,260 775,260 $244,761 8,140,230 Matrixx Initiatives, Inc. bought: 60,000 sold: none 515,724 575,724 7,829,846 Totals 1 Direct placement security. Transactions in securities of affiliated issuers Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Notes to Schedule of Investments - Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 100.18% (Cost $496,187,193) Aerospace & Defense 1.08% AerCap Holdings NV (Netherlands) (F)(I) 366,472 6,765,073 Application Software 1.03% Net 1 UEPS Technologies, Inc. (I) 223,409 6,407,370 Asset Management & Custody Banks 16.14% Aberdeen Asset Management PLC (United Kingdom) (F) 5,105,599 14,614,808 Affiliated Managers Group, Inc. (I)(L) 155,402 15,277,571 Ameriprise Financial, Inc. 201,129 11,124,445 Bank of New York Mellon Corp. 420,506 19,608,195 BlackRock, Inc. (Class A) 7,036 1,555,660 Franklin Resources, Inc. 27,954 2,913,645 Price (T. Rowe) Group, Inc. 149,370 7,556,628 State Street Corp. 341,465 28,041,106 Consumer Finance 4.94% American Express Co. 347,045 17,116,259 Discover Financial Services 782,628 13,695,990 Data Processing & Outsourced Services 3.73% Broadridge Financial Solutions, Inc. 104,179 2,256,517 Verifone Holdings, Inc. (I)(L) 241,314 4,722,515 Wright Express Corp. (I) 544,826 16,312,090 Diversified Banks 11.69% BNP Paribas SA (France) (F)(I) 149,740 14,853,365 Banco Bradesco Sponsored ADR (Brazil) (F) 151,459 4,107,568 Banco Itau Holding Financeira SA (Brazil) (F) 149,307 3,475,867 Kookmin Bank ADR (South Korea) (F) 297,863 19,807,889 Turkiye Garanti Bankasi A.S. (Turkey) (F) 585,035 3,796,381 U.S. Bancorp. 325,127 11,038,062 Wachovia Corp. 406,337 15,818,699 Diversified Capital Markets 0.32% Acta Holding ASA (Norway) (F) 499,792 1,990,733 Insurance Brokers 5.42% Aon Corp. 500,302 21,773,143 Willis Group Holdings Ltd. (Bermuda) (F) 340,913 12,013,774 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2008 (unaudited) Investment Banking & Brokerage 9.57% ICAP Plc (United Kingdom) (F) 548,948 7,432,016 Knight Capital Group, Inc. (I) 466,308 7,810,659 Lazard Ltd. (Class A) (Bermuda) (F) 277,133 10,952,296 Merrill Lynch & Co., Inc. 254,270 14,340,828 MF Global Ltd. (Bermuda) (F)(I) 528,188 15,872,049 TradeStation Group, Inc. (I) 298,375 3,252,288 Life & Health Insurance 7.73% AFLAC, Inc. 187,806 11,518,142 MetLife, Inc. 190,761 11,249,176 Principal Financial Group, Inc. 98,488 5,870,870 Prudential Financial, Inc. 232,282 19,597,632 Managed Health Care 1.31% UnitedHealth Group, Inc. 160,506 8,160,125 Marine 0.49% OceanFreight, Inc. (Greece) (F)(L) 157,529 3,073,391 Multi-Line Insurance 6.85% American International Group, Inc. 453,005 24,987,756 Hartford Financial Services Group, Inc. (The) 219,550 17,733,054 Other Diversified Financial Services 8.21% Bank of America Corp. 769,555 34,129,764 Citigroup, Inc. 440,717 12,437,034 GlobeOp Financial Services (United Kingdom) (F)(I) 1,100,000 3,691,238 SNS Reaal (Netherlands) (F) 49,255 933,098 Property & Casualty Insurance 9.46% ACE Ltd. (Cayman Islands) (F) 268,000 15,635,120 Axis Capital Holdings Ltd. (Bermuda) (F) 200,825 8,041,033 Berkshire Hathaway, Inc. (Class A) (I) 180 24,480,000 Hanover Insurance Group, Inc. 119,721 5,453,292 Progressive Corp. (The) 291,083 5,402,500 Real Estate Management & Development 0.24% Eurocastle Investment Ltd. (Guernsey Channel Islands) (F) 59,743 1,468,311 Regional Banks 1.20% Banco Daycoval SA (Brazil) (F) 561,584 3,671,527 City National Corp. 66,556 3,785,705 Reinsurance 2.83% PartnerRe Ltd. (Bermuda) (F) 155,635 12,338,743 Platinum Underwriters Holdings Ltd. (Bermuda) (F) 157,836 5,326,965 Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2008 (unaudited) Specialized Finance 7.94% Bovespa Holdings SA (Brazil) (F) 450,472 6,581,655 Interactive Brokers Group, Inc. (Class A) (I) 280,446 9,762,325 Nasdaq Stock Market, Inc. (I) 364,146 16,849,035 Nymex Holdings, Inc. 142,186 16,351,390 Interest Issuer rate Shares Value Short-term investments 3.10% (Cost $19,308,285) Cash Equivalents 3.10% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 19,308,285 19,308,285 Total investments (Cost $515,495,478) 103.28% Other assets and liabilities, net (3.28%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Financial Industries Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (Y) Represents current yield on January 31, 2008. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on January 31, 2008, including short-term investments, was $515,495,478. Gross unrealized appreciation and depreciation of investments aggregated $152,145,168 and $23,499,991, respectively, resulting in net unrealized appreciation of $128,645,177. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
